United States Court of Appeals
                    For the First Circuit
                                         
No. 93-1589

                   WILLIAM GOCHIS, ET AL.,

                   Plaintiffs, Appellants,

                              v.

               ALLSTATE INSURANCE CO., ET AL.,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]
                                                    

                                         

                            Before

                    Selya, Cyr, and Stahl,
                       Circuit Judges.
                                     

                                         

                         ERRATA SHEET

The opinion of this  Court issued on February 10, 1994, is amended
as follows:

Page 3, footnote 3, revised as follows:

Fed.  R. App. P. 3(c) states,  inter alia, that the notice of
                                         
appeal  "shall  specify  the  party  or  parties  taking  the
                       
appeal." (emphasis supplied).   We note that Fed.  R. App. P.
3(c) has been  amended effective December 1,  1993.  However,
since  neither  party  has raised  the  applicability  of the
revised rule,  we have not  considered the amendment  in this
appeal.

                United States Court of Appeals
                    For the First Circuit
                                         

No. 93-1589

                   WILLIAM GOCHIS, ET AL.,

                   Plaintiffs, Appellants,

                              v.

               ALLSTATE INSURANCE CO., ET AL.,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]
                                                    

                                         

                            Before

                    Selya, Cyr, and Stahl,
                       Circuit Judges.
                                     

                                         

Nelson P.  Lovins with whom Sarah Tucker and Lovins & Metcalf were
                                                             
on brief for appellants.
James W. Nagle with whom  Robert M. Hale,  Thomas M. Hefferon, and
                                                             
Goodwin, Procter & Hoar were on brief for appellee.
                   

                                         

                      February 10, 1994
                                         

          Per Curiam.   Plaintiffs-appellants William Gochis,
          Per Curiam
                    

et  al., attempt  to  appeal the  district  court's grant  of

summary judgment in favor of defendant Allstate Insurance Co.

Because plaintiffs' notice of appeal is ineffective, however,

we dismiss for lack of appellate jurisdiction.

                              I.
                                

              Factual and Procedural Background
                                               

A.  The Dispute
               

          This case involves  a compensation dispute  between

plaintiffs, seventy-nine former Massachusetts insurance sales

agents  ("Agents"), and  their  employer, defendant  Allstate

Insurance Company ("Allstate").   Agents worked  for Allstate

pursuant to an Agent  Compensation Agreement until  Allstate,

discouraged  by its  inability  to turn  a  profit under  the

Massachusetts  insurance  regime,  ceased  doing business  in

Massachusetts in 1989.

          In September  1990, seventy-six1 of  the plaintiffs

filed a suit against Allstate alleging, inter alia, breach of
                                                  

the   implied  covenant  of  good  faith  and  fair  dealing.

Allstate moved for summary judgment on two occasions, and the

district court granted both motions.2       

                    

1.  The remaining three  plaintiffs were added with  leave of
the court on November 25, 1991 and January 16, 1992.

2.  Allstate's  first motion  for  summary judgment,  against
five of the  Agents, was granted in segments  by the district
court in oral  rulings on June 9, 1992 and February 10, 1993,
and  in a February  19, 1993,  written decision.   Allstate's

                             -2-
                              2

B.  Jurisdictional Chaos
                        

          The  appellate jurisdictional  woes  of the  Agents

began when they subsequently filed a timely notice of appeal.

Instead of naming all seventy-nine Agents, the caption in the

notice of  appeal merely  listed the  appellants as  "William

Gochis,  et.  al."     The  appealing  Agents   were  further

identified  in  the  body  of  the  notice  as  "all  of  the

plaintiffs in the above-entitled action."  

          Agents' counsel was notified by  the Clerk's Office

that,  under Fed.  R.  App.  P. 3(c),3  the  notice could  be

deemed defective as to all  plaintiffs other than Gochis.  In

response  to this notification, because the thirty-day period

for  filing a notice of appeal under  Fed. R. App. P. 4(a)(1)

had elapsed, Agents' counsel filed with the district  court a

Fed.  R. App.  P.  4(a)(5)4  motion to  extend  the time  for

                    

second   motion  for  summary  judgment,  against  the  other
seventy-four Agents, was granted by the district court in  an
oral decision on April 8, 1993.

3.  Fed. R. App. P. 3(c)  states, inter alia, that the notice
                                            
of  appeal "shall  specify  the party  or parties  taking the
                          
appeal." (emphasis supplied).   We note that Fed.  R. App. P.
3(c)  has been amended effective  December 1, 1993.  However,
since  neither  party  has raised  the  applicability  of the
revised  rule, we have  not considered the  amendment in this
appeal.

4.  Fed. R. App. P. 4(a)(5) states in relevant part that:

          The  district   court,  upon   a  showing   of
     excusable  neglect  or good  cause, may  extend the
     time  for filing  a notice  of  appeal upon  motion
     filed not later  than 30 days after  the expiration
     of the  time prescribed  by this Rule  4(a). .  . .

                             -3-
                              3

filing  a new notice  of appeal.   By margin order,  and over

Allstate's  objection,   the  district   court  granted   the

extension.  A  new notice of  appeal naming all  seventy-nine

Agents  was then  filed and  docketed.   Thereafter,  Agents'

counsel  voluntarily filed  a motion  to  withdraw the  first

notice of appeal.  We granted this motion in June 1993.  

                             II.
                                

                          Discussion
                                    

          On appeal, Allstate claims that  the district court

erred in granting Agents' motion to extend the time to file a

new  notice of appeal.5  More specifically, Allstate contends

that the district court erred in determining that the  Agents

adequately demonstrated  excusable neglect as  required under

Fed.  R. App.  P.  4(a)(5).   Agents, in  response, primarily

argue that the district court's grant of their motion was not

in error and, therefore, that  this appeal should proceed  as

                    

     [N]o  such extension shall exceed 30 days past such
     prescribed  time or 10 days  from the date of entry
     of the order granting the  motion, whichever occurs
     later.

5.  We  note that  Allstate incorrectly  assumes  that if  we
reverse  the district  court's ruling,  this  appeal will  be
dismissed as  to seventy-eight  of the  Agents only,  leaving
Gochis' appeal intact.  However, because the second notice of
appeal was filed  after the time prescribed by  Rule 4(a)(1),
and because the  first notice was voluntarily  withdrawn, the
appeals of all seventy-nine Agents, including  Gochis, depend
                                  
upon the viability of the second notice of appeal. 

                             -4-
                              4

to all seventy-nine Agents.  We think Allstate has the better

argument.6 

A.  Standard of Review 
A.  Standard of Review
                      

          Our review of a district court's interpretation  of
                                                         

Fed. R. App. P. 4(a)(5) is plenary.  Pontarelli v. Stone, 930
                                                        

F.2d 104,  109 (1st Cir.  1991).  Where the  district court's

grant of plaintiff's  motion to extend time for  filing a new

notice of appeal is  by margin order and, therefore,  without

any interpretation of  the rule, however, we  will ordinarily

review its decision to grant a Fed. R. App. P. 4(a)(5) motion

for abuse of  discretion.  See generally id.;  cf. Ramseur v.
                                                          

Beyer, 921 F.2d 504, 506 n.2. (3d Cir. 1990).
     

B.  Excusable Neglect under Fed. R. App. P. 4(a)(5).
                                                    

          As  noted above,  under Fed.  R.  App. P.  4(a)(1),

notices of appeal in civil cases must be filed "30 days after

the date of entry of the judgment . . . appealed from."  Fed.

R.  App. P.  4(a)(5)  provides  a  narrow  exception  whereby

delinquent parties may be granted up to an additional 30 days

by the district court.  To avail oneself of the exception, in

                    

6.  Agents also contend that Allstate waived its challenge to
the district court's ruling by  filing its objection 50  days
after  the district court's order was issued, and, therefore,
20 days after  the time prescribed by Rule  4(a)(1).  Because
our  jurisdiction depends upon  the validity of  the district
court's decision, however, we  are not bound by  this alleged
procedural   default.    Instead,  as  always,  we  have  "an
obligation  to inquire sua  sponte into [our]  subject matter
                                  
jurisdiction,  and to proceed no further if such jurisdiction
is wanting."  See In re  Recticel Foam Corp., 859 F.2d  1000,
                                            
1002 (1st Cir. 1988).

                             -5-
                              5

circumstances  where  the  need for  the  extension  "results

entirely   from  neglect   attributable   to  appellant,   as

distinguished from forces beyond her control,  appellant must

show excusable neglect."  Pontarelli, 930 F.2d at 109.  As we
                                    

have  often stated,  in  order  to  show  excusable  neglect,

appellant   must   demonstrate    unique   or   extraordinary

circumstances.  See, e.g., id.  at 104; Rivera v. Puerto Rico
                                                             

Tel. Co., 921 F.2d 393, 396 (1st Cir. 1990).  We find no such
        

circumstances here.

          Agents, in their motion, explained to  the district

court that their tardiness was caused by a misapprehension of

Fed.  R.  App.  P.  3(c)'s  specificity  requirement.    This

misapprehension,  in turn, was  given two explanations:   (1)

the   "names  of   the   plaintiffs   were  omitted   through

inadvertence of counsel";  and (2) counsel's failure  to name

the  defendants  was  the  result   of  counsel's  "plausible

misconstruction" of the requirements of Fed. R. App. P. 3(c).

Neither explanation is sufficient to meet the Fed. R. App. P.

4(a)(5) standard.

          In  Rivera,  we  explicitly  held  that   counsel's
                    

mistaken or  inadvertent failure to name the  appellants in a

notice of appeal  "does not constitute excusable  neglect for

purposes of  Fed.  R.  App.  P. 4(a)(5)"  absent  unusual  or

extraordinary  circumstances.    Rivera,  921  F.2d  at  396.
                                       

Agents   argue    that   the   "unusual    or   extraordinary

                             -6-
                              6

circumstances" in this  case consist of their  own "plausible

misconstruction" of the requirements of Fed. R. App. P. 3(c).

We disagree.

          Although   we  do   not  completely   discount  the

possibility  that a  "plausible  misconstruction" of  Federal

Rules  may,  in  some situations,  meet  the  requirements of

excusable  neglect under  Fed. R.  App.  P. 4(a)(5),  Agents'

counsel's "misconstruction"  of the  requirements of  Fed. R.

App. P. 3(c) can hardly  be considered "plausible."  As noted

above, Fed. R.  App. P. 3(c) requires that a notice of appeal

"specify"  the "parties  taking the  appeal."   In 1987,  the

Supreme Court stated that "specify" means "name."  Torres  v.
                                                         

Oakland  Scavenger Co., 487 U.S. 312, 314 (1987)("The failure
                      

to name a  party in a notice of appeal is more than excusable
       

`informality';  it constitutes  a failure  of  that party  to

appeal.")(emphasis supplied).   Moreover, we  repeatedly have

held that  we lack jurisdiction over unnamed appellants.  See
                                                             

Rivera, 921  F.2d at 395;  Rosario-Torres v. Hernandez-Colon,
                                                            

889 F.2d 314, 317 (1st  Cir. 1989) (en banc); Marin-Piazza v.
                                                          

Aponte-Roque,  873 F.2d  432, 433  (1st  Cir. 1989);  Santos-
                                                             

Martinez v. Soto-Santiago, 863 F.2d 174, 176 (1st Cir. 1988).
                         

          As  Agents point  out, we  have,  on one  occasion,

approved  a finding  that  counsel's  failure  to  name  each

appellant  on  the  notice  of  appeal constituted  excusable

neglect.  In  the case of In  re San Juan Dupont  Plaza Hotel
                                                             

                             -7-
                              7

Fire  Litig., 888  F.2d 940  (1st Cir.  1989), we  upheld the
            

district court's  grant of a  Fed. R. App. P.  4(a)(5) motion

where the initial  notice of appeal  simply stated that  "all

plaintiffs, through the Plaintiffs' Steering Committee hearby

[sic] appeal."   Id. at 941.  We found the district court did
                    

not abuse its discretion by granting the Plaintiffs' Steering

Committee, ("PSC"),  a team  of trial  attorneys representing

over 2000 plaintiffs, a Fed.  R. App. P. 4(a)(5) extension to

file  a  new  notice  of   appeal  where  1)  there  were  an

extraordinary  number of  plaintiffs;7  2)  the  PSC  in  its

representative status "existed precisely to represent all the

active plaintiffs," id. at 942; and 3) the PSC had previously
                       

filed  similar appeals in the same litigation without adverse

consequences.   Id. at 941-42.   Clearly, as  Agents' counsel
                   

conceded  at oral argument, no such circumstances are present

in the record before us.

          Furthermore,   Agents'  reliance   on  Lorezen   v.
                                                        

Employees Retirement Plan  of Sperry and Hutchinson  Co., 896
                                                        

F.2d  228 (7th  Cir. 1990),  as  supporting their  "plausible

misconstruction"  argument,   is  misplaced.     In  Lorezen,
                                                            

counsel's neglect  was excused  because, among  other things,

his plausible  interpretation of  the rule  at issue  had not

been foreclosed by the circuit until the twenty-eighth day of

                    

7.  It took thirty-nine  pages to list the  appellants in the
new notice of appeal.

                             -8-
                              8

the thirty-day appeal period.  Moreover, the court found that

counsel's interpretation  of the  rule had  been induced,  in

part,  by a confusing  motion submitted by  opposing counsel.

Again,  we  have no  such  circumstances  before us.    Here,

counsel's "misinterpretation" of Fed. R. App. P. 3(c) was due

to   nothing  more  than  counsel's  ignorance  of  the  law,

something  the Lorezen  court viewed  as inexcusable  neglect
                                                    

under  Fed.  R.  App.  P.   4(a)(5).    Id.  at  232  (naming
                                           

"`plausible misconstructions, but not mere  ignorance, of the
                                                             

law or rules' as one of the types of excusable neglect" under
            

Fed. R.  App. P.  4(a)(5)) (quoting  Redfield v.  Continental
                                                             

Casualty Corp., 818 F.2d 596, 602 (7th Cir. 1987))  (emphasis
              

supplied).

          In sum, because Agents have failed, as a  matter of

law,  to demonstrate any circumstance that the district court

could have found to be  unique or extraordinary, we find that

the district court abused its discretion in extending Agents'

time to file a new notice of appeal.  Accordingly, we reverse

the district court's  order granting Agent's Fed. R.  App. P.

4(a)(5) extension.

C.  Failure to Perfect a Timely Appeal
                                      

          Given the  invalidity of the district  court's Fed.

R. App. P. 4(a)(5) extension, Agents' second notice of appeal

is not timely  and, therefore, is ineffective to support this

appeal.  See, e.g., United  States v. Robinson, 361 U.S. 220,
                                              

                             -9-
                              9

229 (1960)(holding  that the time  limit to file a  notice of

appeal is "mandatory  and jurisdictional").  Agents'  counsel

argues that despite  the case law  discussed supra, we  still
                                                  

have the authority, under  Fed. R. App. P. 2,  to suspend the

filing requirements.  We disagree.  Fed. R. App. P. 2 states,

in relevant part, that  "for . . . good cause  shown, a court

of appeals may, except as  otherwise provided in Rule  26(b),
                                                            

suspend the  requirements or provisions of any of these rules

in a particular case on application of  a party or on its own

motion."  (Emphasis supplied).   Fed.  R.  App. P.  26(b), in

turn,  expressly forbids a  court from "enlarg[ing]  the time

for  filing an appeal."   See also  Torres, 487 U.S.  at 317.
                                          

Accordingly, we have  no jurisdiction to reach  the merits of

this action  and must necessarily  dismiss.8  See id.  at 317
                                                     

n.3  (holding that  failure  to  comply  with  the  technical

requirement of Fed. R. App.  P. 3(c) erects a  jurisdictional

hurdle  which  can  never be  "`harmless'  or  waived  by the

court").

                              III.
                                  

                          Conclusion
                                    

          Agents'  failure to  perfect an  appeal within  the

time prescribed  by Fed.  R. App.  P. 4(a)(1)  obligates this

                    

8.  This  disposition,  of  course,  makes  unnecessary   any
consideration  of the merits of Agents' appeal.  Nonetheless,
we note that  even if we were  to reach the merits,  we would
affirm  the district  court's entry  of  summary judgment  in
favor of Allstate.  

                             -10-
                              10

court  to  dismiss  their appeal  for  want  of jurisdiction.

Accordingly,  the grants of summary judgment below are final.

See Piazza v. Aponte Roque, 909 F.2d 35, 39 (1st Cir. 1990).
                          

          Dismissed.
                    

                             -11-
                              11